Citation Nr: 0030869	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than January 30, 
1996, for the assignment of a 100 percent disability 
evaluation for schizophrenia.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  On January 30, 1996, the veteran submitted a claim for an 
increased rating for schizophrenia.

2.  In an April 1996 rating decision, the RO granted 
entitlement to a 100 percent disability rating for the 
veteran's schizophrenia, effective January 30, 1996.

3.  It was not factually ascertainable for the one year 
period prior to January 30, 1996 that an increase in the 
veteran's schizophrenia had occurred.


CONCLUSION OF LAW

Entitlement to an effective date prior to January 30, 1996, 
for the assignment of a 100 percent disability evaluation for 
schizophrenia, is not warranted.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be entitled to a 100 percent rating for his service-connected 
schizophrenia back to the early 1970's, shortly following his 
separation from service.  

A review of the record reveals that by rating decision dated 
in April 1996, the RO increased the 50 percent disability 
rating for the veteran's schizophrenia to 100 percent, 
effective January 30, 1996, which was the date of receipt of 
his claim for increase.  The veteran did not appeal, and that 
decision became final.  See 38 U.S.C.A. § 7105(b),(c); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Accordingly, while 
the Board recognizes the veteran's contentions regarding his 
belief that his schizophrenia should have been rated as 100 
percent prior to January 30, 1996, the statutory concept of 
finality does not permit consideration prior to the date of 
the April 1996 rating decision, absent findings of clear and 
unmistakable error in a prior decision, which the veteran has 
not specifically raised in this case.

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim for an increase.  38 C.F.R. 
§ 3.400 (o)(2).  It should also be noted that once a claim 
for compensation has been allowed, receipt of a report of 
examination which meets certain requirements will be accepted 
as an informal claim and the date of the examination will be 
accepted as the date of receipt of the claim.  38 C.F.R. § 
3.157.

In its April 1996 rating decision, the RO determined that the 
report of a March 1996 VA examination supported a finding 
that a 100 percent rating for the veteran's schizophrenia was 
warranted, and the RO assigned an effective date of January 
30, 1996, the date of the receipt of the claim for increase.  
Therefore, the Board must review the medical evidence prior 
to January 30, 1996, to determine if it was factually 
ascertainable for the one year period prior to January 30, 
1996, that an increase in the veteran's schizophrenia had 
occurred.

An April 1995 private medical record noted the veteran's 
neurological difficulties in the lower extremities but did 
not discuss the veteran's schizophrenia.

VA examinations dated in July and August 1995 did not discuss 
the veteran's schizophrenia.

VA treatment records dated from May 1995 to February 1996 
include a November 1995 progress note that indicated that the 
veteran discussed his marital problems and his belief that he 
might be homeless in the future.  

In reviewing the medical evidence prior to January 30, 1996, 
the Board finds that it was not factually ascertainable for 
the one year period prior to January 30, 1996, that an 
increase in the veteran's schizophrenia had occurred.  In 
fact, the medical evidence of record during the time period 
in question does not reference findings related to any 
psychiatric condition.  The Board acknowledges the veteran's 
complaints that "clear and unmistakable errors were made in 
my evaluation and prognosis for treatment."  However, as set 
forth above, the law is quite specific regarding effective 
dates, and for the most part, effective dates are governed by 
the date of receipt of the claim.  Accordingly, for the 
reasons discussed in this decision, entitlement to an 
effective date earlier than January 30, 1996, for the 
assignment of a 100 percent disability evaluation for the 
veteran's schizophrenia, is not warranted.


ORDER

Entitlement to an effective date prior to January 30, 1996, 
for the assignment of a 100 percent disability evaluation for 
schizophrenia, is not warranted.




		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

